Exhibit 10.1

July 14, 2006

 

Mr. Stuart F. Fleischer

4 Midfarm Road

Rockville Centre, NY 11570

Dear Stuart:

On behalf of Q.E.P. Co., Inc. (the “Company”), it is my pleasure to extend to
you this offer of employment. You shall serve and have the title as Chief
Financial Officer of the Company. You agree to serve the Company diligently and
faithfully, to perform all duties to the best of your ability, be present at the
Company’s headquarters during working hours consistent with other members of
senior management, and to devote your full business time and best efforts to the
conduct of the Company’s business in accordance with Company policy. You shall
perform such duties as reasonably directed by the Company’s Chief Executive
Officer, consistent with the bylaws of the Company and as reasonably required by
the Company’s Board of Directors.

Your date of hire will be August 1, 2006. Your base salary, which shall be paid
in accordance with the Company’s payroll practices, shall be at an annual rate
of $300,000. Your base salary may be increased from time to time, by the
Company’s Board of Directors in its sole and absolute discretion. You shall be
eligible to receive an annual bonus at the discretion of the Company’s Board of
Directors, up to a maximum of 40% of your current base salary, provided that
your bonus shall be not less than $45,000 (on a non-prorated basis) for the
fiscal year ending February 28, 2007, subject to your continued employment as of
the end of the fiscal year.

Subject to the approval of the Board of Directors, upon your execution of this
letter agreement you will be granted an option to purchase 50,000 shares of
Company common stock at the fair market value on the grant date. Such options
will vest in three equal installments on the first, second and third anniversary
dates of your of employment, and will expire after 10 years.

You shall be eligible to participate in any Company employment retirement,
benefit and/or 401(k) plan, including without limitation Company health care
benefits, consistent with the Company’s policy as it applies to senior
management, and you and your family will be exempt from any delay periods
required for eligibility, unless such exemption creates a violation of the plan.
The Company agrees, however, to pay any costs you incur for COBRA coverage until
such date as you are eligible to participate in the Company’s healthcare plan.
You will be eligible for four weeks of paid vacation annually, in addition to
the Company’s standard paid holidays. Your vacation time for the 2007 and 2008
fiscal years will accrue pro rata on a monthly basis. You will not be

 



--------------------------------------------------------------------------------

able to rollover any used vacation time from one year to another. Nor will you
receive payment in cash for any annual unused vacation time, except in the event
of termination of your employment by the Company (other than for Cause), in
which case you will receive payment for accrued unused vacation time for the
current year. The Company will provide you an automobile allowance of $750 per
month, and you are eligible for an allowance of up to $2,000 per year to pay for
professional association and membership dues and fees, and subscriptions to
professional publications. You shall be issued a company credit card for payment
of normal and customary business expenses that you may incur in the course of
your employment on behalf of the Company. Additionally, you shall be named as an
additional insured under the Company’s directors and officers’ insurance policy.

You agree to relocate from New York to South Florida on or before September 1,
2007. During the period before your permanent relocation, the Company will
reimburse you for reasonable and documented expenses in accordance with Company
policy in connection with your relocation to South Florida (other than moving
expenses), including housing during your visits before your permanent
relocation. In addition, you shall be entitled to a reimbursement for reasonable
and documented moving costs and expenses for you and your family (not including
more than one car or any boats). Such reimbursement amount shall be based on
your hiring the moving company that provides the best of three estimates in
accordance with Company policy. Upon permanent relocation of you and your family
to South Florida within a reasonable distance of the Company’s headquarters, you
will receive an additional payment equal to one month’s compensation of your
current base salary.

The Company may terminate your employment for any reason upon at least thirty
days prior written notice to you, such termination to be effective on the date
specified in the notice, provided that such date is no earlier than thirty days
from the date of delivery of the notice. Likewise, you may terminate your
employment with the Company for any reason upon at least thirty days prior
written notice to the Company, such termination to be effective on the date
thirty days following the date of the notice. Notwithstanding anything herein to
the contrary, the Company may terminate you immediately at any time for Cause.
For purposes of this letter agreement, Cause shall mean:

(a) willful malfeasance; (b) your fraud, misappropriation or embezzlement;
(c) your engaging in gross misconduct that is injurious to the Company
including, without limitation, any act of sexual harassment; (d) an act or acts
of dishonesty on your part which are intended to result in personal enrichment
at the expense of the Company; or (e) your conviction or a pleading of guilty or
nolo-contendre with respect to the commission of any felony or a crime of moral
turpitude.

In the event your employment is terminated by the Company without Cause or by
you for Good Reason, you shall receive six months compensation based on your
current base salary. In the event your employment is terminated by the Company
for Cause, all of your unvested stock options shall expire immediately upon the
earlier of the occurrence of such event or the last day of your employment. For
the purposes of this letter



--------------------------------------------------------------------------------

agreement “Good Reason” shall mean (i) the Company’s material failure to perform
its duties pursuant to this letter agreement, (ii) any material diminishment in
your duties and responsibilities, working facilities, or compensation, or
(iii) your location of employment is moved more than fifty miles from where the
Company’s headquarters is located on the date of this letter agreement, provided
that such termination takes place within ninety days after receipt by you of
written notice of such relocation, and provided that in each instance giving
rise to termination pursuant to this paragraph, you shall not have approved or
consented to such action in writing.

In the event your employment is terminated without Cause or with Good Reason
within 6 months of a Change of Control, you shall receive one year’s
compensation of your current base salary. All your unvested stock options
previously awarded shall fully vest upon a Change of Control. For purposes of
this letter agreement, a Change of Control shall be deemed to have occurred
upon:

(i) a sale of all or substantially all of the Company’s assets to an
unaffiliated third party;

(ii) a transaction in which any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, who owns
less than thirty percent of the Company’s capital stock on the date hereof,
becomes the beneficial owner of fifty-five percent or more of the capital stock
of the Company; or

(iii) the merger, consolidation, division or other reorganization of the Company
in which its stockholders immediately prior to such transaction cease to own
beneficially and/or of record more than fifty percent of the issued and
outstanding shares of the surviving or new company immediately following such
transaction.

This letter agreement will terminate immediately upon your death or disability.
For purposes of this letter agreement, disability will be as defined by any
applicable policy of disability insurance or, in the absence of such insurance,
by the Company’s Board of Directors acting in good faith.

This letter agreement contains the entire agreement between the parties with
respect to the matters contained herein, superseding any prior oral or written
statements or agreements. The provisions in this letter agreement concerning the
payment of your base salary will survive any termination or expiration of this
letter agreement. The terms of this letter agreement are severable and may not
be amended except in a writing signed by the parties. If any portion of this
letter agreement is found to be unenforceable, the rest of this letter agreement
will be enforceable except to the extent that the severed provision deprives
either party of a substantial portion of its bargain. You may not assign your
rights and obligations hereunder. This letter agreement will be governed by and
construed in all respects in accordance with the laws of the State of Florida,
without giving effect to conflicts-of-laws principles.

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.



--------------------------------------------------------------------------------

Please sign below and return a signed copy of this letter to indicate your
agreement with its terms and conditions.

We are looking forward to your joining our organization.

 

Sincerely yours, Q.E.P. Co., Inc.

/s/ Lewis Gould

By: Lewis Gould, President Acknowledged and agreed by: EMPLOYEE:

/s/ Stuart Fleischer

Stuart Fleischer Date: July 20, 2006